Granger, J.
The demurrer to the petition presents three points, and the assignments of error are as follows: First, the court erred in overruling defendant’s demurrer to the plaintiff’s petition; second, the court erred in rendering judgment against the defendant for the return of the property and for costs.
We can not consider the assignments, because they are not sufficiently specific. The first point in the demurrer is the controlling one, the second being entirely dependent upon it. The case is controlled by the holding in Town of Waukon v. Strouse, 74 Iowa, 547, and cases there cited.
There is a motion to strike from the files the appellee’s brief and argument, because not served in time; but a ruling thereon would be of no avail, as without it the conclusion of the ease must be the same, for the statute directs us to only regard errors in such cases “which are assigned with the required exactness.”- — Affirmed.